         Case 1:17-cv-00052-MBH Document 33 Filed 10/15/18 Page 1 of 1




         In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **          *
  JOSEPH SIMMONS BIRD, JR.,                    *
                                               *
                     Plaintiff,                *
                                               *   No. 17-52T
             v.
                                               *   Filed: October 15, 2018
  UNITED STATES,                               *
                                               *
                     Defendant.                *
                                               *
      * * * * * * * * * * * * * * * * **

                                         ORDER

       The court is in receipt of the parties’ October 15, 2018 joint stipulation of dismissal
to dismiss the above captioned case with prejudice. Pursuant to Rule 41(a)(1)(A)(ii) of
the Rules of the United States Court of Federal Claims (2018), the court ORDERS that
the above captioned case be DISMISSED with prejudice, with each party to bear its own
costs of the litigation, including any attorney’s fees.

       IT IS SO ORDERED.

                                                       s/Marian Blank Horn
                                                       MARIAN BLANK HORN
                                                                Judge
